       Case 1:21-cv-00274-GTS-TWD Document 18 Filed 04/27/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF NEW YORK


                                                         Case No. 1:21-cv-274-GTS-TWD
    GEORGE RAMISHVILI,
                                                         Chief Judge Glenn T. Suddaby
                 Plaintiff,                              Magistrate Judge Therese W. Dancks
         v.

    TAMAR TORADZE,

                 Defendant.



      PLAINTIFF GEORGE RAMISHVILI’S RESPONSE TO DEFENDANT TAMAR
    TORADZE’S EX-PARTE LETTER-MOTIONS AND MOTION TO STRIKE AND FOR
                           ATTORNEYS’ FEES

        Pursuant to the Court’s Text Order (ECF. No. 14), Plaintiff George Ramishvili

(“Plaintiff”), by and through his undersigned counsel, hereby responds to Defendant Tamar

Toradze’s (“Defendant”) Ex-Parte Letter-Motion (ECF No. 13) and respectfully requests that the

Court deny Defendant’s request for a protective order for failure to demonstrate good cause as set

forth in Federal Rule of Civil Procedure 26(c)(1), and, to the extent permissible, strike Defendant’s

letter from the record under Federal Rule of Civil Procedure 12(f) for introducing additional

defamatory statements.1 Plaintiff further seeks attorneys’ fees incurred with this response pursuant

to Federal Rule of Civil Procedure 37(a)(5)(B). In addition, Plaintiff responds to Defendant’s

recently filed Letter-Motion to Extend Time to Answer (ECF No. 16) and respectfully requests

that the Court deny Defendant’s untimely request.


1
  See Universal Instruments Corp. v. Micro System Engineering, Inc., 2017 WL 745594, at *4 (N.D.N.Y.
Feb. 24, 2017) (noting that a party may move the court to strike from a pleading any “redundant, immaterial,
impertinent, or scandalous matter”); see also Roe v. City of New York, 151 F. Supp. 2d 495, 510 (S.D.N.Y.
2001) (holding that to prevail on a motion to strike a movant must show, among other things, that allowing
the challenged allegations to stand would result in prejudice to the moving party).

                                                     1
       Case 1:21-cv-00274-GTS-TWD Document 18 Filed 04/27/21 Page 2 of 6




         I.    The Court Should Deny Defendant’s Ex-Parte Letter-Motion Seeking a
               Protective Order, Strike It From the Record, and Award Attorneys’ Fees

       On April 19, 2021, Defendant filed an Ex-Parte Letter-Motion to the Court that not only

fails to demonstrate good cause for a protective order under the federal rules, but is false in its

entirety and is designed to mislead the Court with further defamatory and sensational allegations

against Plaintiff, as well as to deflect from the fact that Defendant failed to meet the deadline to

respond to Plaintiff’s Complaint – as further discussed below.           The following additional

defamatory and misleading statements against Plaintiff included in Defendant’s Letter-Motion

represent an identical pattern of lies she has been perpetuating about Plaintiff for the past eleven

months by using the news media and her personal social media outlets. These statements are

carefully constructed to maximize harm and damage to Plaintiff’s reputation:

   ▪   “I fear for my life”;
   ▪   “I am currently shocked under the utterance of an immediate threat to me and my family
       by the Plaintiff”;
   ▪   “I am unable to protect myself and my family here in United States of America”;
   ▪   “I in fact was threatened by death by Plaintiff in the past and this issue must be immediately
       addressed to this Court before I sustain irreparable harm”;
   ▪   “[M]y privacy has been invaded by Plaintiff”;
   ▪   “Plaintiff and its legal counsel have engaged in questionable and unethical acts by setting
       up a possible illegal surveillance on me by tracking me and on everything that is around
       me, including my engagements on social media”;
   ▪   “I feel violated more and more for the fact that Plaintiff has demonstrated great disregard
       to the American Justice System”;
   ▪   “Plaintiff by its agents have somehow located my home address and since that I have been
       harassed, intimidated, and or otherwise violated”; and
   ▪   “I make this application to preserve my safety and privacy before it is too late.”

See Ex-Parte Letter-Motion (ECF No. 13) 1-2.            Plaintiff vehemently denies Defendant’s

sensational claims. To be very clear, Plaintiff and his counsel have never communicated with

Defendant and therefore could never have threatened her at any point in her life. To the extent

that Plaintiff claims that her privacy has been violated with respect to her social media posts and

her home address, all of that information is publicly available. The one singular communication

                                                 2
      Case 1:21-cv-00274-GTS-TWD Document 18 Filed 04/27/21 Page 3 of 6




involves Defendant – not Plaintiff or his counsel – reaching out to Plaintiff’s counsel via email,

not the other way around as she has falsely represented. See Exhibit A.

       A party must demonstrate “good cause” for the court to issue an order to “protect a party

or person from annoyance, embarrassment, oppression, or undue burden or expense” in connection

with delineated discovery issues. See Fed. R. Civ. P. 26 (c)(1)(A)-(H). Here, Defendant’s newly

manufactured false and baseless allegations regarding Plaintiff and his counsel – for which she

provides no proof – fails to establish good cause. In terms of the requested relief, Defendant’s

request falls outside of the delineated discovery issues and instead appears to seek a protective

order requesting “no direct contact from the Plaintiff or his agents” and to “grant me appearances

remotely without any information provided to the Plaintiff or its counsel about my location.” See

Ex-Parte Letter-Motion (ECF No. 13) 2. The Court has already denied Defendant’s request

“enjoining Plaintiff from communicating with Defendant other than through (his) counsel during

the pendency of this action” as “unsupported by a showing of cause.” See Text Order (Dkt. No.

14). To the extent that Defendant seeks to hide her location from Plaintiff and his counsel, that

creates an obstacle to Plaintiff’s obligations under court rules regarding service of pleadings on a

pro se party and therefore should be denied or, in the alternative, Defendant should be required to

accept service of pleadings electronically.

       Given Defendant’s bad-faith Ex-Parte Letter-Motion seeking inappropriate relief and

further alleging new defamatory statements against Plaintiff and his counsel, Plaintiff requests that

the Letter-Motion be stricken from the record due to its intentional “scandalous” nature which has

“no bearing on the issues in the case” and attorneys’ fees incurred in connection with this response.

See Universal Instruments Corp., 2017 WL 745594 at *4 (internal citations omitted). Under the

federal rules, if a party’s motion for protective order is denied, the court “must . . . require the



                                                 3
      Case 1:21-cv-00274-GTS-TWD Document 18 Filed 04/27/21 Page 4 of 6




movant . . . to pay the party or deponent who opposed the motion its reasonable expenses incurred

in opposing the motion, including attorney’s fees.” See Fed. R. Civ. P. 37(a)(5)(B). Rather than

respond to the Plaintiff’s complaint – an obligation she has abandoned — Defendant used the

instant Letter-Motion for a protective order as another opportunity to allege very serious and

damaging defamatory statements against Plaintiff. There is absolutely no justification for making

such statements and the Court should sanction Defendant for wasting the Court’s and Plaintiff’s

time and resources to address her baseless claims.

        II.    The Court Should Deny Defendant’s Motion to Extend Time to Answer

       On April 26, 2021, Defendant filed a Motion to Extend Time to Answer (ECF No. 16)

seeking until May 31, 2021 to respond to the Complaint because she “was served improperly”

given that her “neighbor was served instead of [her]” and she was “recently diagnosed with

COVID-19.” Mot. (ECF No. 16) 1. Critically, Defendant was served properly on March 16, 2021

by substitute service. See Aff. Service (ECF No. 6) 1. As reflected in the Affidavit of Service,

Defendant’s co-occupant was served with the pleadings because she refused service. Id.

       The bad faith exhibited by Defendant is further supported by posts on her public Facebook

account demonstrating that, contrary to her representations to the Court, she had in fact been served

the Complaint. See Nina Kheladze Affidavit (“N. Kheladze Aff.”), Exhibit B, ¶¶ 2-3. On March

17, 2021, Defendant’s post on her personal Facebook post confirmed that she was served with the

Complaint and as part of that post she once again makes sensational defamatory statements against

Plaintiff – such as “I will not forgive you [for] destroying my family and making my two brothers

disappear” and “[y]ou were not able to scare me by threatening me and you think you will scare

me off by suing” – and posts a picture of what appears to be herself holding the filings with

highlighting. See Def. Facebook Post, Exhibit C, 2-3. In addition, on March 29, 2021, after



                                                 4
      Case 1:21-cv-00274-GTS-TWD Document 18 Filed 04/27/21 Page 5 of 6




Defendant was served with the Complaint, she posted an image to her personal Facebook account

of herself laughing in the street in response to the instant lawsuit – clearly indicating that she is

not suffering from COVID-19 or is allegedly in “fear”, “threatened” or “harassed” or

“intimidated”. See Def. Facebook Post, Exhibit D, 2; see also Ex-Parte Letter-Motion (ECF No.

13) 1-2.

       It is clear that Defendant is violating her duty of candor to the Court, Defendant was

properly served and her response to the Complaint was due on April 6, 2021. Defendant

intentionally failed to timely respond to the Complaint and instead continued to make defamatory

statements against Plaintiff and skirt her obligations to this Court. For these reasons, the Court

should deny Defendant’s Motion to Extend Time to Answer.

       III.     Conclusion

       Accordingly, for the reasons fully set forth above, the Court should deny Defendant’s Ex-

Parte Motion-Letter (ECF No. 13), strike it from the record pursuant to Federal Rule of Civil

Procedure Rule 12(f), and award Plaintiff his reasonable attorneys’ fees incurred in connection

with this motion. The Court should also deny Defendant’s Motion to Extend Time to Answer

(ECF No. 16).

Dated: April 27, 2021                             Respectfully submitted,

                                                  /s/ Rizwan A. Qureshi

                                                  Alexandra C. Manfredi (Bar No. 519018)
                                                  Reed Smith LLP
                                                  599 Lexington Avenue, 22nd Floor
                                                  New York, NY 10022
                                                  Telephone: 212.521.5400
                                                  Facsimile: 212.521.5450
                                                  AManfredi@reedsmith.com

                                                  Rizwan A. Qureshi (DC Bar No. 1024603)
                                                  Reed Smith LLP

                                                 5
      Case 1:21-cv-00274-GTS-TWD Document 18 Filed 04/27/21 Page 6 of 6




                                                 1301 K Street, N.W.
                                                 Suite 1000 - East Tower
                                                 Washington, DC 20005
                                                 Telephone: 202.414.9200
                                                 Facsimile: 202.414.9299
                                                 rqureshi@reedsmith.com
                                                 (Admitted Pro Hac Vice)

                                                 Counsel for Plaintiff George Ramishvili


                                CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2021, I electronically filed the foregoing with the Clerk

of the District Court using the CM/ECF system, which sent notification of such filing to all counsel

of record.

       And, I hereby certify that I have mailed by the United States Postal Service the document

to the following non-CM/ECF Participants:

                              Tamar Toradze
                              263 Tuckers Corners Rd., Apt. 2
                              Highland, NY 12528
                              Defendant




                                                 /s/ Rizwan A. Qureshi
                                                 Rizwan A. Qureshi, Esq.




                                                 6
